IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 341 EAL 2021
                                   :
                   Respondent      :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
FILIPE FIGUEROA,                   :
                                   :
                   Petitioner      :

COMMONWEALTH OF PENNSYLVANIA,      : No. 342 EAL 2021
                                   :
                   Respondent      :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
FILIPE FIGUEROA,                   :
                                   :
                   Petitioner      :

COMMONWEALTH OF PENNSYLVANIA,      : No. 343 EAL 2021
                                   :
                   Respondent      :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
FILIPE FIGUEROA,                   :
                                   :
                   Petitioner      :

COMMONWEALTH OF PENNSYLVANIA,      : No. 344 EAL 2021
                                   :
                   Respondent      :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                            :
                                            :
FILIPE FIGUEROA,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA                : No. 345 EAL 2021
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
FILIPE FIGUEROA                             :
                                            :
                   Appellant                :

COMMONWEALTH OF PENNSYLVANIA,               : No. 346 EAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FILIPE FIGUEROA,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 347 EAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FILIPE FIGUEROA,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 348 EAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
[341 EAL 2021, 342 EAL 2021, 343 EAL 2021, 344 EAL 2021, 345 EAL 2021, 346 EAL
2021, 347 EAL 2021, 348 EAL 2021, 349 EAL 2021, 350 EAL 2021, 351 EAL 2021, 352
 EAL 2021, 353 EAL 2021, 354 EAL 2021, 355 EAL 2021, 356 EAL 2021 and 357 EAL
                                    2021] - 2
             v.                           :
                                          :
                                          :
FILIPE FIGUEROA,                          :
                                          :
                   Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,             : No. 349 EAL 2021
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
FILIPE FIGUEROA,                          :
                                          :
                   Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,             : No. 350 EAL 2021
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
FILIPE FIGUEROA,                          :
                                          :
                   Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,             : No. 351 EAL 2021
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
FILIPE FIGUEROA,                          :
                                          :
                   Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,               : No. 352 EAL 2021
                                            :
[341 EAL 2021, 342 EAL 2021, 343 EAL 2021, 344 EAL 2021, 345 EAL 2021, 346 EAL
2021, 347 EAL 2021, 348 EAL 2021, 349 EAL 2021, 350 EAL 2021, 351 EAL 2021, 352
 EAL 2021, 353 EAL 2021, 354 EAL 2021, 355 EAL 2021, 356 EAL 2021 and 357 EAL
                                    2021] - 3
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FILIPE FIGUEROA,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 353 EAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FILIPE FIGUEROA,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 354 EAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FILIPE FIGUEROA,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 355 EAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
 FILIPE FIGUEROA,                           :
                                            :
                   Petitioner               :
[341 EAL 2021, 342 EAL 2021, 343 EAL 2021, 344 EAL 2021, 345 EAL 2021, 346 EAL
2021, 347 EAL 2021, 348 EAL 2021, 349 EAL 2021, 350 EAL 2021, 351 EAL 2021, 352
 EAL 2021, 353 EAL 2021, 354 EAL 2021, 355 EAL 2021, 356 EAL 2021 and 357 EAL
                                    2021] - 4
COMMONWEALTH OF PENNSYLVANIA,                : No. 356 EAL 2021
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
FILIPE FIGUEROA,                             :
                                             :
                   Petitioner                :

COMMONWEALTH OF PENNSYLVANIA,                : No. 357 EAL 2021
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
FILIPE FIGUEROA,                             :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.




[341 EAL 2021, 342 EAL 2021, 343 EAL 2021, 344 EAL 2021, 345 EAL 2021, 346 EAL
2021, 347 EAL 2021, 348 EAL 2021, 349 EAL 2021, 350 EAL 2021, 351 EAL 2021, 352
 EAL 2021, 353 EAL 2021, 354 EAL 2021, 355 EAL 2021, 356 EAL 2021 and 357 EAL
                                    2021] - 5